Citation Nr: 0926166	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for muscle strain of 
the right scapular area.

2.  Evaluation of degenerative disc disease of the lumbar 
spine, rated as non-compensable prior to September 11, 2007.

3.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1990 until April 
1991 and from April 1993 until July 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Chronic muscle strain of the right scapular area was 
manifest during service.

2.  The Veteran's degenerative disc disease disability has 
been productive of complaints of pain; flexion to 90 degrees; 
normal gait and no kyphosis.


CONCLUSIONS OF LAW

1.  A muscle strain of the right scapular area was incurred 
in service.  38 U.S.C.A §§ 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 (2008).

2.  Prior to September 11, 2007, degenerative disc disease of 
the lumbar spine was 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 
(2008).

3.  Degenerative disc disease of the lumbar spine is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As to the issue of muscle strain of the right scapular area, 
the Board is granting, in full, the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.

The Veteran's degenerative disc disease claim arises from an 
appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009). 
Therefore, no further notice is needed under VCAA..

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
December 2005 and September 2007.  In December 2005 the 
examiner was provided the c-file for review, and in both 
examinations the examiners took down the Veteran's history, 
conducted physical examinations of the Veteran and reached 
conclusions based on their examinations that were consistent 
with the record.  The examinations are found to be adequate.

Finally, the Board has also reviewed the record for 
references to additional treatment reports not of record.  To 
that end at a May 2009 hearing before the undersigned, the 
Veteran indicated that there are additional medical treatment 
reports from private physicians which have not been 
associated with his claim.  The undersigned offered to leave 
the file open for 30 days to assist the Veteran by affording 
him time to provide the evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.103(a)(c)(2).  The undersigned fully and 
specifically informed the Veteran of the type of evidence 
that was needed to establish a higher evaluation.  The file 
was left open for 30 days, however the Veteran submitted no 
additional evidence.

The actions of the undersigned Board member comply with 38 
C.F.R. § 3.103 and supplements the VCAA. The Board finds that 
VA has satisfied its duties to notify and to assist the 
claimant in this case. No further assistance to the appellant 
with the development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at hearings in August 2007 and May 2009.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim beyond those 
previously mentioned.  The Veteran was provided an 
opportunity to supplement the record but neglected to do so.  
See C.F.R. 3.103 (2008).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The Veteran is claiming entitlement to service connection for 
a muscle strain of the right scapular area, alternatively 
indicated as a right shoulder strain.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends to have injured his right shoulder 
during active service.  Specifically, contends that while 
working as a nurse at Ft. Belvoir he was taking care of a 
patient when the patient became unconscious.  The Veteran 
moved to catch the patient and felt muscles pull in his back 
and shoulder.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's available service treatment records reflect 
that in April 1997 the Veteran's scapular area was tender to 
pressure.  In October 1997 the Veteran was seen for a muscle 
strain of his right trapezius.  He reported pain and 
tenderness over the right scapula, but with good range of 
motion in March 1998.  Tenderness and pain was again reported 
in July 1998.  In April 2000 the Veteran had muscle spasms in 
the right lower trapezius/rhomboideus.  In August 2000 the 
Veteran reinjured his shoulder while working out, an injury 
which was described as shoulder tendinitis.  Shoulder spasms 
were again reported in May 2001.  

In July 2001 the Veteran reported for treatment of a back 
disorder.  A physical examination showed no tenderness in the 
mid scapular area on the right and normal cervical range of 
motion with negative Spurling and Jackson compression tests.  
A neurological evaluation of the right upper extremity was 
unremarkable, with normal motor, sensory and deep tendon 
reflexes.  The Veteran had no pain with isolation of certain 
muscle groups such as the latissimus dorsi and the serratus 
anterior.  An assessment of chronic myofascial pain was 
offered.  During this examination, the Veteran indicated that 
his pain had begun three and a half years prior when, while 
working as a nurse, he caught a patient as he fell while 
taking a shower.  He related that since that time he had had 
episodic severe pain in the mid scapular region on the right 
side.  The remaining service treatment records do not show 
complaints or treatment referable to a right shoulder strain 
and the Veteran's separation examination is unavailable for 
review.

Based on the foregoing, service treatment records show 
evidence of an injury and ongoing treatment for a shoulder 
injury.  Following separation from active service in July 
2002, the Veteran underwent a VA examination in December 2005 
in which he indicated that he initially injured his shoulder 
in 1996 helping to transfer a patient to a bed.  The Veteran 
indicated that since the injury he has had constant moderate 
pain in the right scapular area.  The Veteran indicated that 
although he received two steroid shots in 2002 for pain 
relief, he has primarily self medicated with over-the-counter 
pain killers.  He also indicated that on the day of his 
examination, he was not in pain.  The examiner noted that the 
Veteran had no constitutional symptoms such as fever, 
weakness, malaise, or dizziness and that his shoulder pain 
has not interfered with his usual daily activities.  The 
examiner diagnosed the Veteran as having a muscle strain of 
the right scapular area and concluded that it was less likely 
as not that his then-current right scapular disorder was 
related to the scapular disorder treated in service.

In his March 2007 notice of disagreement, the Veteran 
restated his contention that he is under constant pain in his 
scapular area.  During an August 2007 hearing before a 
decision review officer (DRO), the Veteran stated that his 
shoulder injury occurred in-service when a patient lost 
consciousness while in the shower.  The Veteran attempted to 
break the man's fall and felt a muscle stretch.  The Veteran 
was informed that the VA examiner in 2005 gave a negative 
nexus opinion and the DRO suggested that the Veteran try to 
acquire a positive nexus opinion from one of his private 
doctors.

In May 2009 the Veteran stated at a hearing before the 
undersigned that his injury originated when he caught a 
patient who became unconscious while in the latrine.  He 
states that since that time he has had constant pain on his 
right side.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and the first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's scapular area pain is capable of lay 
observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  In this case the Veteran has been largely 
consistent throughout the record of an in-service injury 
suffered when he broke the fall of a patient of his who had 
become unconscious.  The Board notes that in December 2005 
the Veteran gave a slightly altered account of his initial 
injury.  However, in light of the overall consistencies in 
the record, the Board does not find this single inconsistency 
to be damming to the Veteran's claim.  The Board concedes 
that specific records of the incident have not been 
associated with the claims file, however the lack of 
corroborating records is only one factor in considering the 
Veteran's credibility.  As the Veteran is found to be 
credible, his current statements to the effect that he has 
experienced continuous symptomatology since active service 
are highly probative and suggestive of continuity of 
symptomatology.

The Board has also considered the above mentioned December 
2005 VA examination and finds the conclusions reached by the 
examiner to be of limited probative value.  Specifically, the 
examiner's conclusion that the Veteran's current right 
scapular disorder is not related to the scapular disorder 
treated in service is not consistent with the record or the 
Veteran's self-reported history.  In reviewing the examiner's 
report, the Board notes that the examiner failed to provide a 
rationale for drawing his conclusion in the face of evidence 
of an in-service injury followed by continuous 
symptomatology.  The Board finds the examiner's medical 
opinion to be of limited probative value given the evidence 
of record.

After reviewing the evidence before the Board, service 
connection for a muscle strain of the right scapular area is 
granted.  The evidence supports the claim for service 
connection.

Rating

The Veteran is seeking a higher disability rating for his 
service-connected degenerative disc disease of the lumbar 
spine, currently rated as 10 percent disabling.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107.  When, as in this case, the appeal arises 
from the original assignment of a disability rating following 
an award of service connection, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  
We conclude that the disability has not significantly changed 
and a uniform evaluation is warranted.

The RO has rated the Veteran's degenerative disc disease 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237. That 
diagnostic code, for lumbosacral strain, is among those 
evaluated under a general rating formula for diseases and 
injuries of the spine. Under that formula, a spine disorder 
is rated with or without pain, radiating pain, stiffness or 
aching.  The AOJ has assigned a staged rating.  The Board 
concludes that disability has not significantly changed and 
that a uniform evaluation is warranted.

As stated the Veteran's disability is currently rated as 10 
percent disabling effective September 11, 2007.  A 10 percent 
rating contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height 

The next higher, 20 percent, rating requires a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

In evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In the present case, service treatment records show 
complaints and treatment for a low back injury.  A February 
2001 service treatment record indicates that the Veteran was 
diagnosed with chronic low back pain.

Following service, the Veteran had a VA examination in 
December 2005.  At that examination the Veteran reported mild 
constant low back pain for which he uses over the counter 
pain medication.  The pain was mild, non-radiating, worse 
when bending and picking up objects, and became better with 
rest and stretching exercises.  The Veteran denied stiffness, 
weakness, lack of endurance, symptoms of weight loss, fever, 
malaise, dizziness, and visual symptoms.  He also denied 
bladder and bowel complaints and did not use a case.  At 
times he reported using a back brace but could usually walk 
one to two miles comfortably and was able to stand for one to 
two hours.  He was stable, without unsteadiness and reported 
that his back pain only at times interfered with his usual 
daily activities.  The Veteran reported having lost no days 
to incapacitation in the preceding 12 month period due to his 
back and had no functional limitations during flare-ups.  On 
physical examination, the Veteran's posture was symmetrical, 
his gait was normal and without pain.  He had no kyphosis, 
levoscoliosis or lordosis.  Range of motion of the 
lumbosacral spine, on forward flexion, was 90 degrees, left 
and right lateral flexion was to 30 degrees, extension was to 
30 degrees and left and right rotation was to 30 degrees.  
None of the Veteran's motion was limited by pain, weakness, 
fatigue or lack of endurance.  He also had no additional 
limitation of motion on repetitive use.  X-ray views of the 
lumbar spine showed preserved vertebral body height, but 
narrowing at the L5-S1 level consistent with degenerative 
disk disease.  There was no evidence of spondylolisthesis.  
Finally the examiner offered a diagnosis of degenerative disc 
disease of the lumbosacral spine, without radiculopathy.

At a September 2007 VA examination, the Veteran reported pain 
over the lumbosacral area with radicular pain on the right 
leg to the knee.  He described the pain as dull, 
intermittent, but essentially daily.  He rated the pain as 
two out of ten, but worse with exercise and sitting for 
prolonged periods.  He had exacerbations twice a month with a 
pain level of eight out of ten.  The Veteran had limitations 
of motion with flexion during flair-ups such that he has to 
slow down and increase his rest and is unable to complete 
some responsibilities required of his occupation at a renal 
dialysis unit.  He denied any neurological symptoms and did 
not use any assistive devices aside from a back brace.  He 
could walk approximately one mile before his back began to 
hurt severely enough to require rest.  His back affected his 
activities of daily living such as working around the home 
and yard.  His occupation is only mildly interrupted with 
severe pain and according to the report, he had no physician-
sanctioned days lost at work over the preceding 12 months.  
Range of motion of the lumbosacral spine, on forward flexion, 
was 90 degrees with pain at 90 degrees, left and right 
lateral flexion was to 40 degrees without pain, extension was 
to 32 degrees with pain at 32 degrees, right rotation was to 
42 degrees without pain and to left rotation was to 40 
degrees without pain.  This range of motion was noted after 
three repetitions.  There was also a 1+ paraspinous muscle 
spasm.  Straight leg raise was negative and there was no 
tenderness with palpation or percussion.  Strength was 5/5 
and neurologic examination was normal.  The examiner 
estimated a five-degree loss of flexion with acute flares or 
repetitive motions and functional limitations after 
repetitive use of moderate severity mostly due to pain.  
Following an MRI, the examiner diagnosed the Veteran with 
lumbosacral discogenic and degenerative changes of moderate 
severity.  He also indicated lumbar spondylosis with facet 
osteoarthritis and degenerative disc disease causing central 
canal narrowing.

At his 2007 hearing before a DRO, the Veteran indicated that 
he experiences six flair-ups a year.  He also seemed to 
indicate that his chronic pain is worse than he had expressed 
to be at his December 2005 VA examination and then stated 
that he rated his constant pain level as four out of ten.  At 
a hearing before the undersigned in May 2005 the Veteran 
stated his constant pain level was three out of ten and he 
further indicated that he had been prescribed bed rest by his 
physician.  The undersigned asked the Veteran to provide 
evidence of such prescription, however none has been received 
by the Board.

Staged Rating- Non-Compensable

The AOJ has assigned a zero percent evaluation followed by a 
10 percent evaluation effective September 11, 2007, the date 
of the VA examination.  The 10 percent evaluation 
contemplates particular pathology productive of painful 
motion.  It is also consistent with forward flexion not 
greater than 85 degrees or a combined range of motion not 
greater than 235 degrees.  In order to warrant an evaluation 
in excess of 10 percent there must be functional equivalent 
of flexion restricted to 60 degrees or less, a combined 
motion of 120 degrees or less, or guarding resulting in an 
abnormal gait or spinal contour.

Here, prior to September 11, 2007, the AOJ assigned a non-
compensable evaluation.  The 2005 VA examination tended to 
show a perfectly normal range of motion with no functional 
restrictions.  However, in the Notice of Disagreement, the 
Veteran described pain, which he also described at the August 
2007 hearing.  We find it unlikely that he developed pain on 
the day of the September 2007 VA examination.  Therefore we 
accept that he has had pain since the start of the claim.

Ten Percent Evaluation

The Board has determined that the appellant is entitled to a 
10 percent evaluation from the start of the appeal (claim). 
The Board must also determine whether an evaluation in excess 
of 10 percent is warranted.

The Board has considered the evidence and determined that an 
evaluation in excess of 10 percent is not warranted, even 
when considering additional functional limitations due to 
factors such as weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In reaching this 
conclusion, the Board concedes that in September 2007 a 1+ 
paraspinous muscle spasm was noted, however such was not 
associated with abnormal gait, abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
fact in December 2005 the Veteran's posture was symmetrical, 
his gait was normal and he had no kyphosis, levoscoliosis or 
lordosis.

Based upon repeated examinations, we conclude that the 
appellant's functional forward flexion remains greater than 
60 degrees and that the functional combined range of motion 
remains greater than 120 degrees.  The evidence viewed in the 
light most favorable to the appellant, reveals that he had 
almost full range of motion with pain only at the extremes.  
In sum, his actual motion and his functional restrictions are 
essentially the same.  The Board has specifically considered 
his testimony, however nothing in the testimony suggests that 
there is function restriction at 60 degrees of flexion or at 
120 degrees of combined motion.  To the extent that he 
describes pain, the current evaluation specifically 
contemplates pain on motion.  38 C.F.R. § 4.59

The Board also acknowledges the Veteran's complaints of near-
constant pain, however VA examiners' reports indicates that 
although his back disability has some effected on his 
activities of daily living,  his occupation is only mildly 
interrupted.

Regarding "incapacitating episode" under Note (1) of 
Diagnostic Code 5243, although the Veteran has claimed at 
least one period which meets the definition, i.e. bed rest 
prescribed by a physician, he has failed to provide 
documented evidence of such episodes.  Furthermore, under 
Note (1) such episodes would need to have lasted a total 
duration of at least 2 weeks, and in this case the Veteran 
has alleged only one and a half weeks of bed rest in the past 
year.  Regardless, the appellant was provided an opportunity 
to submit supporting evidence and did not.  We find that he 
has not had physician prescribed bed rest.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's degenerative disc disease of the lumbar spine 
warrants no more than a 10 percent rating.  The appellant has 
pain and some spasm, but his functional ability remains good.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of- the-doubt" rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered. 38 
C.F.R. § 3.321(b)(1) (2007). Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule. The Board does not have the authority to assign, in 
the first instance, higher ratings on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1). When an extraschedular rating 
may be warranted, the Board must refer the case to designated 
VA officials. Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
degenerative disc disease of the lumbar spine do not 
necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.  The Veteran has not had frequent 
hospitalizations for his low back disability.  While the 
Veteran has reported some limitation of activity at work and 
some missed work days due to back pain, the evidence does not 
indicate that the effects of his back disorder on his work 
rise to the level of marked interference with employment.


ORDER

Service connection for a muscle strain of the right scapular 
area is granted.

Prior to September 11, 2007, a 10 percent evaluation for 
degenerative disc disease of the lumbar spine is granted 
subject to the controlling regulations applicable to the 
payment of monetary awards.

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


